J-S28004-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SUSAN WILLIAMS                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    CARNUNTUM ASSOCIATES, L.P.,                :   No. 2208 EDA 2020
    ACME MARKETS, INC., DEVON                  :
    SQUARE SHOPPING CENTER                     :
    ASSOCIATES, CENTER POINT PLACE             :
    ASSOCIATES, L.P. AND WESTOVER              :
    PROPERTY MANAGEMENT COMPANY                :

                Appeal from the Order Entered October 22, 2020
      In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): No. 190402221


    SUSAN WILLIAMS                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    CARNUNTUM ASSOCIATES, L.P.,                :   No. 2210 EDA 2020
    ACME MARKETS, INC.,                        :

                Appeal from the Order Entered October 22, 2020
      In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): No. 181100389


BEFORE:      BOWES, J., DUBOW, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                       FILED NOVEMBER 19, 2021


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S28004-21


     Susan Williams appeals from the orders that granted summary

judgment to defendants Carnuntum Associates, L.P., Acme Markets, Inc.,

Center Point Place Associates, L.P., and Westover Property Management

Company (collectively “Appellees”) in these consolidated premises liability

actions. Upon review, we quash the appeal at 2208 EDA 2020 as interlocutory

and affirm the trial court’s grant of summary judgment to Appellees at 2210

EDA 2020.

     The trial court offered the following summary of the background of these

cases.

     On November 6, 2018, [Ms. Williams] filed a complaint naming
     Carnuntum Associates, L.P., Acme Markets Inc. as defendants
     under docket number 181100389. In the complaint [Ms. Williams]
     claimed she suffered injuries resulting from a slip and fall while on
     [Appellees’] property on October 10, 2017, due to [Appellees’]
     negligence. On April 15, 2019, [Ms. Williams] filed a complaint
     for negligence under docket number 190402221 relating to the
     same slip and fall event, naming as defendants Devon Square
     Shopping Center Associates, Center Point Place Associates, LP,
     and Westover Property Management Company. [Ms. Williams]
     also included Carnuntum Associates, L.P., Acme Markets Inc. as
     defendants in this complaint.

            On September 6, 2019, Appellees filed a motion to
     consolidate these separate actions on grounds that they arose
     from the same factual allegations, same transaction, and same
     occurrence. On October 2, 2019, the Honorable Denis Cohen
     granted Appellees’ motion to consolidate for purposes of discovery
     and trial under 181100389. On November 14, 2019, Appellees
     filed a motion for summary judgment and on December 9, 2019,
     [Ms. Williams] filed a response. On January 10, 2020, th[e trial]
     court dismissed Appellees[’] motion for summary judgment as
     premature. On September 16, 2020, Appellees filed a second
     motion for summary judgment. [Ms. Williams] never filed any
     formal response to this motion. On October 22, 2020, the [trial]
     court issued two separate identical orders granting [Appellees’]

                                     -2-
J-S28004-21


      motion for summary judgment docketed under cases 181100389
      and 190402221.

Trial Court Opinion, 2/10/21, at 1-2 (cleaned up).

      Ms. Williams filed a motion for reconsideration at each of the case

numbers, acknowledging that she had failed to re-file her summary judgment

response after Appellees re-filed their motion. She asked the trial court to

clarify whether it took the prior response into consideration in granting the

motions, and, if not, to re-evaluate Appellees’ motions upon consideration of

the prior responses. See Motion for Reconsideration (190402221), 10/29/20,

at ¶¶ 9-17.    Appellees responded, opposing consideration of the previous

response and alternatively arguing that consideration of it would not produce

a different result.

      The trial court denied reconsideration at one docket, Ms. Williams filed

notices of appeal at both dockets, then the trial court denied reconsideration

at the second docket.     Thereafter, both Ms. Williams and the trial court

complied with Pa.R.A.P. 1925. This Court subsequently consolidated the two

appeals, which are now ripe for disposition.

      Before we delve into the issues raised by Ms. Williams, we consider

whether both of these appeals are properly before us. Appellees contend that

the order granting summary judgment in case 190402221 is not final and

appealable because it does not dispose of all claims and all parties.    See

Appellees’ brief at 13-14.   Specifically, Appellees state that Ms. Williams’s

claim against Devon Square Shopping Center Associates remains pending

                                    -3-
J-S28004-21


because damages have yet to be assessed upon the default judgment that

was entered against it on liability only.   See id. at 13; Praecipe to Enter

Default Judgment (190402221), 9/4/19, at unnumbered 2. Ms. Williams did

not file a reply brief addressing Appellees’ contentions.

      It is well-settled that “[i]n this Commonwealth, an appeal may only be

taken from: 1) a final order or one certified by the trial court as final; 2) an

interlocutory order as of right; 3) an interlocutory order by permission; or 4)

a collateral order.” Estate of Considine v. Wachovia Bank, 966 A.2d 1148,

1151 (Pa.Super. 2009) (internal quotation marks omitted). From our review

of the certified record, it does not appear that any of those bases for

jurisdiction exists as to case 190402221.

      A final order is one that “disposes of all claims and of all parties.”

Pa.R.A.P. 341(b)(1). With the claim against Devon Square Shopping Center

Associates unresolved, the trial court’s summary judgment order herein does

not dispose of all claims and of all parties.   Nor does the order include a

determination of finality by the trial court pursuant to Pa.R.A.P. 341(b)(3) and

(c). Hence, the order granting Appellees’ motion is not a final order in case

190402221.

      The order likewise is not an appealable interlocutory order.       Orders

granting summary judgment as to fewer than all defendants are not among

the orders immediately appealable as of right enumerated in Pa.R.A.P. 311.

Nor did Ms. Williams seek permission to appeal the order pursuant to Pa.R.A.P.


                                     -4-
J-S28004-21


312. Finally, the order concluding that Appellees are entitled to judgment as

a matter of law is not an immediately-appealable collateral order. “A collateral

order is an order separable from and collateral to the main cause of action

where the right involved is too important to be denied review and the question

presented is such that if review is postponed until final judgment in the case,

the claim will be irreparably lost.” Pa.R.A.P. 313(b). The order here resolves

the underlying cause of action, not an issue separate to it, and there is no

indication that delayed review until a final judgment is entered will result in

irreparable loss of Ms. Williams’s claim.

      Consequently, the appeal at 2208 EDA 2020 from the summary

judgment order entered in case 190402221 was filed from an unappealable

interlocutory order and must be quashed.

      We now address the appeal in case 181100389 filed at 2210 EDA 2020.

Ms. Williams states twelve separate questions for our consideration, but

presents only one argument in the body of her brief. Compare Ms. Williams’s

brief at 6-9 with id. at 14-22. We address only the question for which she

has developed argument. See, e.g., Commonwealth v. Phillips, 141 A.3d

512, 522 (Pa.Super. 2016) (“[I]ssues raised in a Brief’s Statement of

Questions Involved but not developed in the Brief’s argument section will be

deemed waived.”). That question is whether genuine issues of material fact

precluded the entry of summary judgment. See Ms. Williams’s brief at 14.

      The following principles govern our review:


                                      -5-
J-S28004-21


      In reviewing an order granting summary judgment, our scope of
      review is plenary, and our standard of review is the same as that
      applied by the trial court.

      An appellate court may reverse the entry of a summary judgment
      only where it finds that the lower court erred in concluding that
      the matter presented no genuine issue as to any material fact and
      that it is clear that the moving party was entitled to a judgment
      as a matter of law. In making this assessment, we view the record
      in the light most favorable to the non-moving party, and all doubts
      as to the existence of a genuine issue of material fact must be
      resolved against the moving party. As our inquiry involves solely
      questions of law, our review is de novo.

      Thus, our responsibility as an appellate court is to determine
      whether the record either establishes that the material facts are
      undisputed or contains insufficient evidence of facts to make out
      a prima facie cause of action, such that there is no issue to be
      decided by the fact-finder. If there is evidence that would allow a
      fact-finder to render a verdict in favor of the non-moving party,
      then summary judgment should be denied.

Sampathkumar v. Chase Home Fin., LLC, 241 A.3d 1122, 1144 (Pa.Super.

2020) (cleaned up).

      Pursuant to Pa.R.C.P. 1035.3, when a motion for summary judgment is

filed, an adverse party

      may not rest upon the mere allegations or denials of the pleadings
      but must file a response within thirty days after service of the
      motion identifying

         (1) one or more issues of fact arising from evidence in the
         record controverting the evidence cited in support of the
         motion or from a challenge to the credibility of one or more
         witnesses testifying in support of the motion, or

         (2) evidence in the record establishing the facts essential to
         the cause of action or defense which the motion cites as not
         having been produced.

Pa.R.C.P. 1035.3(a).

                                     -6-
J-S28004-21


      In responding, “[a]n adverse party may supplement the record or set

forth the reasons why the party cannot present evidence essential to justify

opposition to the motion and any action proposed to be taken by the party to

present such evidence.”   Pa.R.C.P. 1035.3(b). The rule further specifies that

“[s]ummary judgment may be entered against a party who does not respond.”

Pa.R.C.P. 1035.3(d).

      Ms. Williams acknowledges that she failed to file a response to Appellees’

second motion for summary judgment “due to clerical error and attorney

oversight.” Ms. Williams’s brief at 15. She contends that she nonetheless is

entitled to relief from this Court because “there were other items of record,

other than the pleadings, to show that genuine issues of material fact existed.”

Id.   Specifically, she cites photos included in her response to the prior

summary judgment motions which had been dismissed because it was filed

when the pleadings were not yet closed, as well as the portions of her

deposition testimony contained in Appellees’ motion.      Id.   Therefore, she

argues, “[t]he trial court erred when it granted Appellees’ motion for summary

judgment and failed to view the evidence in the light most favorable to the

non-moving party.” Id. at 16.

      Under now-defunct Pa.R.C.P. 1035, the prior version of the summary

judgment rule, “the burden of persuasion on summary judgment remained

with the moving party and . . . the non-moving party had no duty even to

respond to a summary judgment motion.” Harber Philadelphia Ctr. City


                                     -7-
J-S28004-21


Office Ltd. v. LPCI Ltd. P’ship, 764 A.2d 1100, 1104 (Pa.Super. 2000). “In

the absence of a response, the rule imposed a duty on the trial judge to

conduct an independent review of the record to discern the movant’s

entitlement to judgment as a matter of law.” Id. (cleaned up). Thus, this

Court “addressed arguments presented for the first time on appeal because

the non-moving party had no duty to present them below and because the

trial court’s failure to discern such points indicated a failure in the process of

adjudication mandated by Rule 1035.” Id.

             By contrast, under Rule 1035.2 and its corollary, Rule
      1035.3, the non-moving party bears a clear duty to respond to a
      motion for summary judgment. If the non-moving party does not
      respond, the trial court may grant summary judgment on that
      basis. Clearly, Rule 1035.3 substantially attenuates the duty of
      the trial court as it existed under former Rule 1035 to conduct an
      independent review of the record. Accordingly, the trial court’s
      failure to scour the record for every conceivable ground on which
      to deny summary judgment cannot serve as a basis for appellate
      review. Because, under Rule 1035.3, the non-moving party must
      respond to a motion for summary judgment, he or she bears the
      same responsibility as in any proceeding, to raise all defenses or
      grounds for relief at the first opportunity. A party who fails to raise
      such defenses or grounds for relief may not assert that the trial
      court erred in failing to address them. . . . The Superior Court,
      as an error-correcting court, may not purport to reverse a trial
      court’s order where the only basis for a finding of error is a claim
      that the responsible party never gave the trial court an
      opportunity to consider.

Id. at 1104–05 (citations omitted). Accord Pa.R.A.P. 302(a) (“Issues not

raised in the trial court are waived and cannot be raised for the first time on

appeal.”).




                                       -8-
J-S28004-21


      Ms. Williams’s belated attempt to respond to Appellees’ motion with her

motion for reconsideration did not serve to preserve her claims for our review.

As a general rule, “[e]ven if an issue was included in a subsequently filed

motion for reconsideration, issues raised in motions for reconsideration are

beyond the jurisdiction of this Court and thus may not be considered by this

Court on appeal.”    Stange v. Janssen Pharm., Inc., 179 A.3d 45, 63

(Pa.Super. 2018) (cleaned up). This Court has recognized an exception to

that rule where the motion for reconsideration “functioned much like a petition

to open a default judgment and application to file a response nunc pro tunc.”

Green v. Tr. of Univ. of Pennsylvania, ___ A.3d ___, 2021 PA Super 209,

2021 WL 4851998 at *4 (Pa.Super. Oct. 19, 2021). Such filings include “a

reasonable excuse or explanation for failing to file a responsive pleading” or

factual allegations evincing that the failure to timely respond was “due to non-

negligent circumstances on counsel’s part.” Id. at *4-5.

      In the instant case, Ms. Williams did not offer in her motion for

reconsideration an excuse for failing to comply with Pa.R.C.P. 1035.3 that

amounted to a reasonable explanation of non-negligent circumstances.

Rather, as the trial court aptly noted, the motion for reconsideration indicated

only that the lack of a response was “due to what [Ms. Williams] vaguely

claims was ‘an unfortunate clerical error made by counsel.’”        Trial Court

Opinion, 2/10/21, at 5 (quoting Motion for Reconsideration, 10/29/20, at ¶

10). Such vague allegations are insufficient to allow us to consider on appeal


                                     -9-
J-S28004-21


the issues raised in the reconsideration motion.       Cf. Green, supra at *2

(detailing counsel’s proffered explanation for failing to respond to a motion for

sanctions, including that the administrative assistant who devised the solo

practitioner’s system of receiving electronic notices of court filings had left his

employ during the pandemic while counsel was at home with three small

children).

       Consequently, we hold that the trial court did not err in granting

Appellees’ motion for summary judgment pursuant to Pa.R.C.P. 1035.3(d) in

the face of no response from Ms. Williams without first scouring “the record

for every conceivable ground on which to deny summary judgment.”1

Harber, supra at 1105. Further, responses to the motion raised for the first

time in the motion for reconsideration are not properly before us as a basis

for relief. Stange, supra at 63. Therefore, at 2210 EDA 2020, we affirm the

trial court’s order granting summary judgment to Appellees in case

181100389.

       Appeal at 2208 EDA 2020 quashed. Order affirmed at 2210 EDA 2020.


____________________________________________


1 In authoring its Rule 1025(a) opinion, the trial court examined Ms. Williams’
prior response and suggested as an alternative basis for affirmance that
summary judgment was proper because the record contained insufficient
evidence to establish that Appellees created or had actual or constructive
knowledge of a condition on their property which created an unreasonable risk
of harm to business invitees such as Ms. Williams. See Trial Court Opinion,
2/10/21, at 10-12. Were we to consider the merits of Ms. Williams’s
contention that material factual disputes precluded the entry of summary
judgment, we would hold that she was not entitled to relief for the reasons
stated by the trial court in its opinion.

                                          - 10 -
J-S28004-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2021




                          - 11 -